Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on September 27, 2019.
Claims 1-20 are presently pending in the application have been examined below, of which, claims 1 and 11 are presented in independent form.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statements are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2916219 A1 (hereinafter "Staengler”) in view of US 20210011711 (hereinafter “Ogawa”) with filing date 5/28/2018.
In the following claim analysis, Applicant’s claim limitations are shown boldfaced and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

Referring to claim 1, Staengler discloses 
A system configured to provide an automatic software upgrade assistant (Staengler, Fig. 1, ¶ 54, Figure 1 illustrates an elevator control system comprising a software update computer unit), the system comprising:
a processor; and a memory (Staengler, Fig. 1, ¶ 57, The elevator control system may comprise the memory unit 160 which may also comprise at least one processor and at least one memory such as memory 162) comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations (Staengler, Fig. 1, ¶ 76, The computer program may comprise all computer executable instructions needed for processor board 356 to perform necessary functions as part of an elevator control system), the operations comprising:
receiving a request from a requestor to install a software upgrade on a controller of an elevator component (Staengler, Fig. 3B, ¶ 76, The serviceman may enter a request to download most recent version of the computer program for processor board 356), the software upgrade dependent on at least one software program being installed on the controller (Staengler, Fig. 3B, col. 17 and ¶ 72, server 352 finds, from the memory associated with server 352, computer program versions for each computer board in the plurality of computer boards that are compatible with the current equipment identifier of the computer board. Server 352 also determines from computer program dependency information stored in the memory associated with server 352 which computer program versions regarding each of the plurality of computer boards are indicated in the memory as mutually compatible);
determining whether the at least one software program is installed on the controller (Staengler, Fig. 3B, col. 17 and ¶ 72, server 352 obtains from the memory information indicating mutually compatible computer program versions for each of the plurality of computer boards. Server 352 may also select most recent mutually compatible computer program versions for each of the plurality of computer boards. Server 352 transmits a signal 305 which comprises information of the most recent mutually compatible computer program versions for each of the plurality of computer boards … The signal may also be seen as a download list, which identifies a plurality of computer programs and a version number of each computer program).
Staengler does not appear to explicitly disclose based at least in part on determining that the at least one software program is installed on the controller:
predicting an elapsed time to complete the installation of the software upgrade on the controller; and 
outputting, to the requestor, an indication that the software upgrade is permitted to be installed on the controller and the predicted elapsed time to complete the installation.
However, in an analogous art to the claimed invention in the field of software updating for a controller, Ogawa teaches based at least in part on determining that the at least one software program is installed on the controller (Ogawa, Fig. 5, ¶ 104¸ the management server 5 determines a timing to update a control program of an ECU):
predicting an elapsed time to complete the installation of the software upgrade on the controller (Ogawa, Fig. 2, ¶ 119, a process of calculating the update completion time X and the rollback time Y, for example. The update control unit 111 calculates the update completion time X, based on the data size of a part (unwritten region), of the new-version control program, which is not written in the region 331, and on the writing capability of the target ECU 30); and 
outputting, to the requestor, an indication that the software upgrade is permitted to be installed on the controller and the predicted elapsed time to complete the installation (Ogawa, Fig. 7, ¶ 128, the CPU 11 causes the in-vehicle communication unit 14 to output, to the ECU 30 that controls the touch panel 40, an instruction; Fig. 9, ¶ 133, a display of a message such as “Please do not start the vehicle because the vehicle is in the middle of updating”. Preferably, as shown in FIG. 9, the vehicle start suspension screen includes a display of the update completion time X).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Staengler and Ogawa before him/her to modify Staengler’s software updating system with Ogawa’s notification and displaying mechanism performing based at least in part on determining that the at least one software program is installed on the controller: predicting an elapsed time to complete the installation of the software upgrade on the controller; and outputting, to the requestor, an indication that the software upgrade is permitted to be installed on the controller and the predicted elapsed time to complete the installation, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to display a screen for informing the user that the control program is being updated in the target ECU 30 and therefore vehicle start should be suspended (Ogawa, ¶ 132).

Regarding claim 9, the rejection of claim 1 is incorporated. Staengler as modified further discloses the system of claim 1, wherein the operations further comprise, based at least in part on determining that the at least one software program is installed on the controller, initiating the software upgrade on the controller (Staengler, Fig. 3B, Software update unit 350 transmits the received computer program versions to processor boards 356 and 358 in respective signals 329 and 330. In response, processor boards 356 and 358 may store the computer program versions in their respective memories, which may be non-volatile memories such as flash memories. The flash memories may be used during booting of the respective computer boards to load the executable image to the random access memories of the respective computer boards).

Claim 11 is essentially the same as claim 1 except is set forth the claimed invention as a method and is rejected with the same reasoning as applied to claim 1.

Regarding claim 19, the rejection of claim 11 is incorporated and the claim is corresponding to claim 9. Therefore, it is rejected with the same reasoning as applied to claim 9.

Claims 2, 4, 6, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2916219 A1 (hereinafter "Staengler”) in view of US 20210011711 (hereinafter “Ogawa”) with filing date 5/28/2018 and further in view of US 2017/0355554 (hereinafter “Eleid”).

Regarding claim 2, the rejection of claim 1 is incorporated. Staengler as modified does not appear to explicitly disclose predicting an idle timeframe of an elevator comprising the elevator component. However, in an analogous art to the claimed invention in the field of controlling elevator operations, Eleid teaches predicting an idle timeframe of an elevator comprising the elevator component (Eleid, ¶ 162, an expected inactive time period … during inactive periods, the computing device pokes the elevator).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Staengler as modified and Eleid before him/her to modify Staengler’s modified software updating system with Eleid’s predicting elevator inactive time mechanism performing predicting an idle timeframe of an elevator comprising the elevator component, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to estimate an expected inactive time period, as per the electronic schedule and execute a corresponding set of instructions to help determine if there is a potential security breach, such as when an unauthorized person purposely waits in an elevator car until the elevator car is called up to a secure floor, which is only available to an authorized person (Eleid, ¶ ¶ 162-163).
Therefore, Staengler as modified with Eleid teaches based at least in part on determining that the at least one software program is installed on the controller (Staengler, Fig. 3B, col. 17 and ¶ 72, Server 352 provides in signal 309 the computer program version to software update unit 350. Software update unit 350 transmits the received computer program versions to processor boards 356 and 358 in respective signals 310 and 311. In response, processor boards 356 and 358 store the computer program versions in their respective memories): predicting an idle timeframe of an elevator comprising the elevator component (Eleid, ¶ 162, an expected inactive time period … during inactive periods, the computing device pokes the elevator); determining a suggested timeframe for performing the installation based at least in part on the idle time of the elevator (Ogawa, Fig. 2, ¶ 119, a process of calculating the update completion time X [where a suggested timeframe = the update completion time X +  an expected inactive time period] and the rollback time Y, for example. The update control unit 111 calculates the update completion time X, based on the data size of a part (unwritten region), of the new-version control program, which is not written in the region 331, and on the writing capability of the target ECU 30); and outputting the suggested timeframe to the requestor (Ogawa, Fig. 7, ¶ 128, the CPU 11 causes the in-vehicle communication unit 14 to output, to the ECU 30 that controls the touch panel 40, an instruction; Fig. 9, ¶ 133, a display of a message such as “Please do not start the vehicle because the vehicle is in the middle of updating”. Preferably, as shown in FIG. 9, the vehicle start suspension screen includes a display of the update completion time X [i.e. X1]).

Regarding claim 4, the rejection of claim 1 is incorporated. Staengler as modified further discloses the system of claim 2, wherein the determining a suggested timeframe is further based at least in part on a software upgrade request from another requestor (Ogawa, ¶ 43, if the user desires to preferentially perform update of the control program even if start of the vehicle is delayed [calculated as part of the suggested timeframe], this request of the user can be satisfied). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Staengler and Ogawa before him/her to modify Staengler’s software updating system with Ogawa’s notification and displaying mechanism, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to display a screen for informing the user who made the update request that the control program is being updated in the target ECU 30 and to allow the user to make further actions.
Regarding claim 6, the rejection of claim 1 is incorporated. Staengler as modified further discloses the system of claim 2, wherein the determining a suggested timeframe is further based at least in part on a current health status of the elevator component (Eleid, ¶ 71, The system collects elevator data, escalator data, or moving walkway data, or combinations thereof, and processes the same to, for example, index events, monitor the status of lift devices, identify technical problems, and provide notifications and reports).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Staengler as modified and Eleid before him/her to modify Staengler’s modified software updating system with Eleid’s elevator monitoring mechanism included to monitor a current health status of the elevator component, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to monitor the status of lift devices, identify technical problems, and provide notifications and reports to ensure normal and safe operations of an elevator (Eleid, ¶ 71).

Regarding claims 12, 14, and 16, the rejection of claim 11 is incorporated and the claims are corresponding to claims 2, 4, and 6 respectively. Therefore, they are rejected with the same reasoning as applied to the system claims.

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2916219 A1 (hereinafter "Staengler”) in view of US 20210011711 (hereinafter “Ogawa”) with filing date 5/28/2018 and further in view of US 20170144858 (hereinafter “Gandhi”).

Regarding claim 3, the rejection of claim 1 is incorporated. Staengler as modified further discloses The system of claim 2, wherein the predicting an idle timeframe of the elevator is based at least in part on a machine learning model built based at least in part on past idle timeframes of the elevator (Gandhi, Fig. 3, ¶ 46, Operations of the intelligent environment [a machine learning model] 100. … remote activation of new software and post-switchover inspection operations performed between offsite devices; ¶ 51, Scheduling the switchover can include determining a time of day when the elevator system 101 is least active and slotting the switchover for that time (e.g., at a time [an idle timeframe] when a building is closed).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Staengler as modified and Gandhi before him/her to modify Staengler’s modified software updating system with Gandhi’s method of updating a first controller application in a component of an automated passenger conveying device, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize an intelligent environment to coordinate switchovers of a plurality of elevators of an elevator system after the software of the elevators are updated, where each elevator 103 can be sequentially coordinated or coordinated in parallel.

Regarding claim 5, the rejection of claim 1 is incorporated. Staengler as modified further discloses the system of claim 2, wherein the determining a suggested timeframe is further based at least in part on planned activities in a building where the elevator is located (Gandhi, ¶ 51, Scheduling the switchover can include determining a time of day when the elevator system 101 is least active and slotting the switchover for that time (e.g., at a time when a building is closed).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Staengler as modified and Gandhi before him/her to modify Staengler’s modified software updating system with Gandhi’s method of updating a first controller application in a component of an automated passenger conveying device, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize an intelligent environment to identify a downtime to coordinate switchovers of a plurality of elevators of an elevator system after the software of the elevators are updated.

Regarding claims 13 and 15, the rejection of claim 11 is incorporated and the claims are corresponding to claims 3 and 5 respectively. Therefore, they are rejected with the same reasoning as applied to the system claims.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2916219 A1 (hereinafter "Staengler”) in view of US 20210011711 (hereinafter “Ogawa”) with filing date 5/28/2018 and further in view of US 10,812,562 (hereinafter “Mitchell”).

Regarding claim 7, the rejection of claim 1 is incorporated. Staengler as modified discloses the system of claim 1, wherein the predicting is based at least in part based on past elapsed times to complete installation of the software upgrade (Ogawa, Fig. 2, ¶ 119, a process of calculating the update completion time X [i.e. a past elapsed time] and the rollback time Y, for example. The update control unit 111 calculates the update completion time X, based on the data size of a part (unwritten region), of the new-version control program, which is not written in the region 331, and on the writing capability of the target ECU 30). But does not appear to explicitly disclose a machine learning model built based at least in part on past elapsed times. However, in an analogous art to the claimed invention in the field of digital data transmission, Mitchell teaches a machine learning model built based at least in part on past elapsed times (Mitchell, col. 28, lines 33-36, central computing device 14 may determine a time [using the past elapsed times calculated by Ogawa] to completion for transmitting the second media stream and update the machine learning model based on the time to completion and a threshold time to completion associated with the network).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Staengler as modified and Mitchell before him/her to modify Staengler’s modified software updating system with Mitchell’s machine learning model to determine a time to completion for transmitting data based on the time to completion and a threshold time to completion, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to estimate the time to completion for the transmission, including as the time to completion compares to any threshold time to completion desired for the network. Central computing device may use this data in the machine learning model during future selection processes for further process the obtained data (Mitchell, col. 28, lines 33-36).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2916219 A1 (hereinafter "Staengler”), in view of US 20210011711 (hereinafter “Ogawa”) with filing date 5/28/2018, in view of US 2017/0355554 (hereinafter “Eleid”), and further in view of US 10,812,562 (hereinafter “Mitchell”).

Regarding claim 17, the rejection of claim 11 is incorporated and the claim is corresponding to claim 7. Therefore, it is rejected with the same reasoning as applied to the system claim.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2916219 A1 (hereinafter "Staengler”), in view of US 20210011711 (hereinafter “Ogawa”) with filing date 5/28/2018, and further in view of US 2012/0084766  (hereinafter “SHANMUGAM”).

Regarding claim 8, the rejection of claim 1 is incorporated. Staengler as modified does not appear to explicitly disclose the system of claim 1, wherein the operations further comprise, based at least in part on determining that the at least one software program is not installed on the controller, outputting to the requestor, an indication that the software upgrade is not permitted to be installed on the controller. However, in an analogous art to the claimed invention in the field of software updating, SHANMUGAM teaches the system of claim 1, wherein the operations further comprise, based at least in part on determining that the at least one software program is not installed on the controller, outputting to the requestor, an indication that the software upgrade is not permitted to be installed on the controller ( SHANMUGAM, ¶ 68, if no matching record was found, no updated program is available [or the program is not installed on the controller] or updating is not permitted for the wireless terminal sending the inquiry, the server 30 may send the wireless terminal a flag indicating that the application program on the wireless terminal is not updated).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Staengler as modified and SHANMUGAM before him/her to modify Staengler’s modified software updating system with SHANMUGAM’s method of updating an application program on a wireless terminal, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to carry out updating an application program only when a server permits updating the application program.

Regarding claim 18, the rejection of claim 11 is incorporated and the claim is corresponding to claim 8. Therefore, it is rejected with the same reasoning as applied to the system claim.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2916219 A1 (hereinafter "Staengler”), in view of US 20210011711 (hereinafter “Ogawa”) with filing date 5/28/2018, and further in view of US 2020/0089814 (hereinafter “Palus”).

Regarding claim 20, the rejection of claim 1 is incorporated. Staengler as modified does not appear to explicitly disclose the system of claim 1, wherein the software upgrade is further dependent on at least one hardware element on the component or the controller. However, in an analogous art to the claimed invention in the field of software updating, Palus teaches  the system of claim 1, wherein the software upgrade is further dependent on at least one hardware element on the component or the controller (Palus, ¶ 20, varying hardware and/or software specifications among the computers may affect how or when a software update can be implemented).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Staengler as modified and Palus before him/her to modify Staengler’s modified software updating system with Palus’s method of updating an application program, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an efficient approach to addressing the challenge of varying hardware specifications among the computers affect how or when a software update can be implemented (Palus, ¶ 20).

Regarding claim 20, the rejection of claim 11 is incorporated and the claim is corresponding to claim 10. Therefore, it is rejected with the same reasoning as applied to the system claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0364821 teaches using machine learning models to calculate  patterns such as standard deviation of speed, percentage time on freeways, idle time ratios and so on; and 
WO 2016/180484 teaches a method of updating safety-related software in a people conveyor system, particularly in an elevator system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191